Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
2.	Claims 1, 9 and 18 are allowable. Claims 7-8 and 13-15 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species I-IV, as set forth in the Office action mailed on 4/30/2021, is hereby withdrawn and claims 7-8 and 13-15 are hereby rejoined and have been fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Lawrence Merkel, Reg. No. 41,191 on 9/15/2021.
	The application has been amended as follows:
	Please enter the amendment filed on 8/10/2021
	Please amend claim 5, line 6, of the entered amended claims filed on 8/10/2021, 	by inserting “into” after “index”; as to amend the line to state “top of stack 	address from which to generate an index into a second subset …”

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:
	The prior art of record, alone or in combination, fail to disclose or render obvious the amended claims filed on 8/10/2021.  The prior art of record has not taught either individually or in combination and together with all other claimed features “an indirect branch predictor comprising…an index selection circuit…the index selection circuit is configured to select between a first fetch address corresponding to an indirect branch instruction and a second fetch address different from the first fetch address as the first address used to generate the at least one index, wherein the index select circuit is configured to select the second fetch address as the first address responsive to identifying the first indirect branch instruction as an instance of a specific indirect branch instruction, and wherein the index selection circuit is configured to select the first fetch address as the first address responsive to the first indirect branch instruction not being the instance of the specific indirect branch instruction; and the one or more memories are configured to output a given target address based on the at least one index generated from the first address, and wherein the indirect branch predictor is configured to provide the given target address as a predicted target address for the first indirect branch instruction.”
The closet prior art of record, Henry (USPAT No. 7,707,397, cited on 892 filed on 7/14/2021) and Kountanis (PGPUB No. 2014/008964, cited on 892 filed on 7/14/2021) both teach branch predictors which include a multiplexer which selects between a first and second fetch address in order to use one of the addresses to index one or more memories of the branch predictors.  However, each of the references above only use one of the fetch addresses to index the one or memories in order to output a given target address as a predicted target address for the branch predictor; while the other fetch address is used to index the one or more memories as to update an entry for a previously mispredicted branch as to ensure the entry includes accurate data for future branch predictions.  However, neither reference teaches that both fetch addresses can be used to index the one or more memories as to provide a predicted target address as claimed; nor that one of the fetch addresses identifies the branch instruction as an instance of a specific branch instruction.
While, Dundas (PGPUB No. 2012/0124347, cited on 892 filed on 7/14/2021), Shah (PGPUB No. 2011/0078425, cited on IDS filed on 1/31/2020), Manokian (PGPUB No. 2014/0281441, cited below on pertinent art section) each teach an indirect branch predictor which uses an index to select a predicted target address from one or more memories, wherein the index is generated using a fetch address or a hash of a fetch address and history information.  However, none of the references teach selecting between fetch addresses to use one of the addresses to index the one or more memories as to provide a predicted target address as claimed; nor that one of the fetch addresses identifies the indirect branch instruction as an instance of a specific indirect branch instruction.
	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 U.S.C 102 and 103 have been overcome by the changes in the amendment filed on 8/10/2021, the application is now in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Manokian (PGPUB No. 2014/0281441) for teaching an indirect branch predictor which uses a fetch address (PC value) or hash function value (hashed value includes fetch address and history information for an indirect branch) for indexing

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183